DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed October 10th, 2022, with respect to the claim rejections under 35 U.S.C. §102 and 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 10th, 2022. Claims 1-21 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale support the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1).

	Regarding Claim 1, Vincelette teaches a golf bag, comprising: 
A body (11) comprising a closed lower portion (23) connected to an upper portion (21) through an elongated middle portion (11), the upper portion comprising an opening configured to receive at least one golf club. (Wherein the top of the golf bag is open and partitions (13) are configured to receive golf clubs). (Figs. 1-3; Col. 2, lines 42-52)
A plurality of removable wheel structures (67); a deployable balancing mechanism (75); an attachment mechanism (68) for coupling the removable wheel structures (67) to the lower portion (23) of the body (11) of the golf bag; a handle (43) coupled to the upper portion (21) of the body (11), wherein the handle (43) and the removable wheel structures (67) are configured to transport the golf bag. (Figs. 1-3, 6-7; Col. 3, Lines 11-18; Col. 3, Lines 60-61)
One or more wheel storage ((19) and wherein Vincelette anticipates “A further object is to provide a mobile golf bag having separable lightweight mobilizing parts which, when removed, may be stored in the bag itself without increasing its displacement for purposes of storage”) positioned on the body (11) and configured to store the removable wheel structures (67). (Figs. 1-3; Col. 1; Lines 55-64; Col. 2, Lines 55-59; Col. 3, lines 62-74; Col. 4, Lines 8-13)

	Vincelette does not teach a flip down balance wheel configured to flip down from the body of the golf bag.
	Tran further teaches a flip down balance wheel (2a) configured to flip down from the body (100) of the golf bag (100). (Wherein Tran teaches in Claim 1, lines 31-35, “…the retractable wheel assemblies being oriented such that the center wheel and rear wheel forming a three-point contact with a ground surface while the retractable wheel assemblies bear the weight of the chassis and any contents disposed therein.”) (Figs. 1, 3, 6-7, 10-11; Col. 5, lines 7-10; Col. 5, lines 52-56)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, and substitute the center balancing mechanism for the flip down balance wheel as taught by Tran. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the static balancing mechanism for a center flip down balancing wheel, in order to provide the user with a self-balancing golf bag configuration that can also be maneuvered while all of its weight is distributed through the wheels.

	Regarding Claim 4, Vincelette further teaches wherein the attachment mechanism (68) comprises a threaded axle rod (63) having threaded portions at its ends (68) for coupling the removable wheel structures (67). (Figs. 1, 6-7; Col. 1, Lines 56-64; Col. 3, Lines 54-61)

	Regarding Claim 11, Vincelette teaches a method for manufacturing a golf bag, comprising: 
Providing a golf bag comprising. (Wherein Vincelette teaches a golf bag). (Figs. 1-7; Col. 1, Lines 55-60)
A body (11) comprising a closed lower portion (23) connected to an upper portion (21) through an elongated middle portion (11), the upper portion (21) comprising an opening configured to receive at least one golf club. (Wherein the top of the golf bag is open and partitions (13) are configured to receive golf clubs). (Figs. 1-3; Col. 2, Lines 42-52; Col. 2, Lines 55-59; Col. 4, Lines 8-13)
 A plurality of removable wheel structures (67). (Figs. 1, 6-7; Col. 1, Lines 56-64; Col. 3, Lines 60-61)
An attachment mechanism (68) for coupling the removable wheel structures (67) to the lower portion (23) of the body (11) of the golf bag. (Figs. 6-7; Col. 1, Lines 56-64; Col. 3, Lines 60-61)
 A handle (43), wherein the handle (43) and the removable wheel structures (67) are configured to transport the golf bag. (Figs. 1-3; Col. 1, Lines 56-64; Col. 3, Lines 11-18)
One or more wheel storage ((19) and wherein Vincelette anticipates “A further object is to provide a mobile golf bag having separable lightweight mobilizing parts which, when removed, may be stored in the bag itself without increasing its displacement for purposes of storage”) configured to store the removable wheel structures (67). (Figs. 1-3; Col. 1; Lines 55-64; Col. 2, Lines 55-59; Col. 4, Lines 8-13)
A deployable balancing mechanism (75). (Figs. 1, 5-6; Col. 3, lines 62-74)
Providing the plurality of removable wheel structures (67). (Figs. 1, 6-7; Col. 1, Lines 56-64; Col. 3, Lines 60-61)
Coupling, using the attachment mechanism (68), the removable wheel structures (67) to the body (11) of the golf bag. (Figs. 6-7; Col. 1, Lines 56-64; Col. 3, Lines 60-61)
Coupling (39, 45) the handle (43) to the golf bag. (Figs. 1-3; Col. 1, Lines 56-64; Col. 3, Lines 11-18)
 Positioning the one or more wheel storage (19) to the golf bag for storing the removable wheel structures (67). (Figs. 1-3; Col. 2, Lines 55-59; Col. 4, Lines 8-13)
	
	Vincelette does not teach a flip down balance wheel configured to flip down from the body of the golf bag.
	Tran further teaches a flip down balance wheel (2a) configured to flip down from the body (100) of the golf bag (100). (Wherein Tran teaches in Claim 1, lines 31-35, “…the retractable wheel assemblies being oriented such that the center wheel and rear wheel forming a three-point contact with a ground surface while the retractable wheel assemblies bear the weight of the chassis and any contents disposed therein.”) (Figs. 1, 3, 6-7, 10-11; Col. 5, lines 7-10; Col. 5, lines 52-56)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, and substitute the center balancing mechanism for the flip down balance wheel as taught by Tran. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the static balancing mechanism for a center flip down balancing wheel, in order to provide the user with a self-balancing golf bag configuration that can also be maneuvered while all of its weight is distributed through the wheels.

	Regarding Claim 14, Vincelette further teaches wherein the attachment mechanism (68) comprises a threaded axle rod (63) having threaded portions at its ends (68) for coupling the removable wheel structures (67). (Figs. 1, 6-7; Col. 1, Lines 56-64; Col. 3, Lines 54-61)

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1), and further in view of Weiss et al. (US 20020017411 A1).

	Regarding Claim 2, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises an axle pin being coupled to one of the removable wheel structures and a connection member being coupled to the axle pin.
	Weiss et al. further teaches a container (10) wherein the attachment mechanism comprises an axle pin (37) being coupled to one of the removable wheel structures (20) and a connection member (42) being coupled to the axle pin (37). (Fig. 1a; [0037])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the axle pin as taught by Weiss et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the axle pin attachment mechanism in order to incorporate a more convenient technique of securing the removable wheels to the golf bag.

	Regarding Claim 12, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein the attachment mechanism comprises an axle pin being coupled to one of the removable wheel structures and a connection member being coupled to the axle pin.
	Weiss et al. further teaches a container (10) wherein coupling the removable wheel structures (20) comprises an axle pin (37) being coupled to one of the removable wheel structures (20) and a connection member (42) being coupled to the axle pin (37). (Fig. 1a; [0037])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the axle pin as taught by Weiss et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the axle pin attachment mechanism in order to incorporate a more convenient technique of securing the removable wheels to the golf bag.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1), and further in view of Holand (US 20080061523 A1).

	Regarding Claim 3, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a connection member for receiving one of the removable wheel structures and a ring axle pin for coupling the one of the removable wheel structures and the connection member. 
	Holand further teaches a removable wheel system wherein the attachment mechanism comprises a connection member (14) for receiving one of the removable wheel structures (15) and a ring axle pin (13) for coupling the one of the removable wheel structures (15) and the connection member (14). (Wherein Holand teaches the use of a ring-shaped lever (16)). (Figs. 3-4; [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the ring axle pin as taught by Holand. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the ring axle pin attachment mechanism in order to implement a more convenient axle pin structure with a ring for easier grasping by the user when they intend to detach the wheels.

	Regarding Claim 13, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein the attachment mechanism comprises a connection member for receiving one of the removable wheel structures and a ring axle pin for coupling the one of the removable wheel structures and the connection member. 
	Holand further teaches a removable wheel system wherein coupling the removable wheel structures (15) comprises a connection member (14) for receiving one of the removable wheel structures (15) and a ring axle pin (13) for coupling the one of the removable wheel structures (15) and the connection member (14). (Wherein Holand teaches the use of a ring-shaped lever (16)). (Figs. 3-4; [0031])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the ring axle pin as taught by Holand. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the ring axle pin attachment mechanism in order to implement a more convenient axle pin structure with a ring for easier grasping by the user when they intend to detach the wheels.

Claims 5, 7, 9, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1), and further in view of Edwards (US 20050017467 A1).

	Regarding Claim 5, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a spring-loaded wheel locking system for coupling the removable wheel structures to the golf bag. 
	Edwards further teaches a case (10) wherein the attachment mechanism (13) comprises a spring-loaded (wherein Edwards teaches spring-loaded buttons (17)) wheel locking system (13) for coupling the removable wheel structures (12) to the case (10). (Figs. 1-4; [0025] - [0029])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the spring-loaded wheel locking system as taught by Edwards. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for spring-loaded wheel locking system in order to implement a convenient and familiar method of wheel securement for the user.

	Regarding Claim 7, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a spring-loaded release system, the spring-loaded release system releasing or connecing the removable wheel structures by outwardly pulling or inwardly pushing the spring-loaded quick release system. 
	Edwards further teaches a case (10) wherein the attachment mechanism comprises a spring-loaded release system (33), the spring-loaded release system releasing (wherein Edwards teaches spring-loaded buttons (17))  or connecting (wherein Edwards describes the installation process in paragraph [0028]) the removable wheel structures (12) by outwardly pulling or inwardly pushing (depressing the button) the spring-loaded quick release system (17). [0025] - [0029])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the spring-loaded wheel locking system as taught by Edwards. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the spring-loaded wheel locking system in order to implement a convenient and familiar method of wheel securement for the user.

	Regarding Claim 9, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a push button release system for releasing the removable wheel structures when a user interacts with a button attached to the push button release system. 
	Edwards further teaches wherein the attachment mechanism (17) comprises a push button release system (17) for releasing the removable wheel structures (12) when a user interacts with a button (17) attached to the push button release system (17). (Figs. 1-4; [0025] - [0029])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to golf transport system as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the push button release system as taught by Edwards. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the push button release system in order to implement a convenient and familiar method of wheel securement for the user.

	Regarding Claim 15, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein coupling the removable wheel structures comprises providing a spring-loaded wheel locking system for coupling the removable wheel structures to the golf bag.
	Edwards further teaches a case (10) wherein coupling the removable wheel structures (12) comprises providing a spring-loaded (wherein Edwards teaches spring-loaded buttons (17)) wheel locking system (17) for coupling the removable wheel structures (12) to a case (10). (Figs. 1-4; [0025] - [0029])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the spring-loaded wheel locking system as taught by Edwards. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for spring-loaded wheel locking system in order to implement a convenient and familiar method of wheel securement for the user.

	Regarding Claim 17, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein coupling the removable wheel structures comprises releasing or connecting, using a spring-loaded release system, the removable wheel structures by outwardly pulling or inwardly pushing the spring-loaded quick release system.
	Kim further teaches wherein coupling the removable wheel structures (12) comprises releasing or connecting, using a spring-loaded release system (17), the removable wheel structures (12) by outwardly pulling or inwardly pushing (spring-loaded buttons) the spring-loaded quick release system (17). (Figs. 1-4; [0025] - [0029])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the spring-loaded wheel locking system as taught by Edwards. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the spring-loaded wheel locking system in order to implement a convenient and familiar method of wheel securement for the user.

	Regarding Claim 19, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein coupling the removable wheel structures comprises releasing, using a push button release system, the removable wheel structures when a user interacts with a button attached to the push button release system. 
	Edwards further teaches wherein coupling the removable wheel (12) structures comprises releasing (paragraph [0029]), using a push button release system (17), the removable wheel structures (12) when a user interacts with a button (17) attached to the push button release system (17). (Figs. 1-4; [0025] - [0029])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the push button release system as taught by Edwards. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the push button release system in order to implement a convenient and familiar method of wheel securement for the user.

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1), and further in view of Diamondback Bicycles (https://www.youtube.com/watch?v=i_2NTHjwSzk&t=8s)

	Regarding Claim 6, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a release axle where one end of the release axle having a clamp for coupling one of the removable wheel structures and another end having a threaded portion for coupling a different one of the removable wheel structures.
	Wherein Vincelette teaches a plurality of linearly aligned removable wheel structures (67) and an axle (63). (Figs. 6-7; Col. 3, Lines 53-62)
	Diamondback Bicycles further teaches wherein the attachment mechanism comprises a release axle (1 in Modified Figure 1 below) where one end of the release axle (1 in Modified Figure 1 below) having a clamp (2 in Modified Figure 1 below) for coupling (demonstrated between 0:24 and 0:42 in video) a wheel structure (Bicycle wheel seen at 0:24 of video), and closed with a threaded portion (3 in Modified Figure 1 below) on the opposing side.

    PNG
    media_image1.png
    406
    832
    media_image1.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the clamp and threaded axle assembly as taught by Diamondback Bicycles. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the clamp and threaded axle assembly as taught by Diamondback Bicycles, in order to consolidate connecting parts by utilizing an integrated clamp and threaded axle rod assembly.
  

    PNG
    media_image2.png
    325
    663
    media_image2.png
    Greyscale


 	Regarding Claim 10, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a wheel release lever for releasing the removable wheel structures when a user pulls the wheel release lever using spring action.  
	Diamondback Bicycles further further teaches wherein the attachment mechanism comprises a wheel release lever (2 in Modified Figure 1 above) for releasing the removable wheel structures (Bicycle wheel seen at 0:24 of video) when a user pulls the wheel release lever (2 in Modified Figure 1 above) using spring action (4 in Modified Figure 1 above).  
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the clamp and threaded axle assembly as taught by Diamondback Bicycles. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the spring action lever in order to provide a quicker and convenient disassembly method for the removable wheels.

	Regarding Claim 16, Vincelette, modified above,  teaches all of the elements of the invention described in claim 11 above except; wherein coupling the removable wheel structures comprises providing a release axle where one end of the release axle having a clamp for coupling one of the removable wheel structures and another end having a threaded portion for coupling a different one of the removable wheel structures.
	Wherein Vincelette teaches a plurality of linearly aligned removable wheel structures (67) and an axle (63). (Figs. 6-7; Col. 3, Lines 53-62)
	Diamondback Bicycles further teaches wherein coupling the removable wheel structures comprises a release axle (1 in Modified Figure 1 above) where one end of the release axle (1 in Modified Figure 1 above) having a clamp (2 in Modified Figure 1 above) for coupling (demonstrated between 0:24 and 0:42 in video) a wheel structure (Bicycle wheel seen at 0:24 of video), and closed with a threaded portion (3 in Modified Figure 1 above) on the opposing side.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the clamp and threaded axle assembly as taught by Diamondback Bicycles. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the clamp and threaded axle assembly as taught by Diamondback Bicycles, in order to consolidate connecting parts by utilizing an integrated clamp and threaded axle rod assembly. 

	Regarding Claim 20, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein coupling the removable wheel structures comprises releasing, using a wheel release lever having spring action, the removable wheel structures when a user pulls the wheel release lever.
	Diamondback Bicycles further further teaches wherein coupling the removable wheel structure comprises a wheel release lever (2 in Modified Figure 1 above) for releasing the removable wheel structures (Bicycle wheel seen at 0:24 of video) when a user pulls the wheel release lever (2 in Modified Figure 1 above) using spring action (4 in Modified Figure 1 above).  
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the clamp and threaded axle assembly as taught by Diamondback Bicycles. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the spring action lever in order to provide a quicker and convenient disassembly method for the removable wheels.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1), and further in view of Kho (US 5188381 A).

	Regarding Claim 8, Vincelette, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the attachment mechanism comprises a lever for deploying the removable wheel structures on or above ground. 
	Kho further teaches wherein the attachment mechanism comprises a lever (31) for deploying the removable wheel structures (56) on or above ground. (Wherein this mechanism would work on or above ground). (Figs. 1-9; Col. 3, Lines 49-55; Col. 4, Lines 58-64)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention take a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the lever deployable structures as taught by Kho. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the lever release mechanism as taught by Kho, because it would enable the user to conveniently remove both wheels simultaneously.

	Regarding Claim 18, Vincelette, modified above, teaches all of the elements of the invention described in claim 11 above except; wherein coupling the removable wheel structures comprises deploying, using a lever, the removable wheel structures on or above ground.
	Kho further teaches wherein coupling the removable wheel structures comprises deploying, using a lever (31), the removable wheel structures (56) on or above ground. (Wherein this mechanism would work on or above ground). (Figs. 1-9; Col. 3, Lines 49-55; Col. 4, Lines 58-64)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a method for manufacturing a golf bag as taught by Vincelette, modified above, and substitute the wheel attachment mechanism for the lever deployable structures as taught by Kho. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the wheel attachment mechanism for the lever release mechanism as taught by Kho, because it would enable the user to conveniently remove both wheels simultaneously.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vincelette (US 2868559 A), in view of Tran (US 10471314 B1), and further in view of Murphy et al. (US 20150084296 A1).

	Regarding Claim 21, Vincelette teaches a golf bag, comprising: 
A body (11) comprising a closed lower portion (23) connected to an upper portion (21) through an elongated middle portion (11), the upper portion comprising an opening configured to receive at least one golf club. (Wherein the top of the golf bag is open and partitions (13) are configured to receive golf clubs). (Figs. 1-3; Col. 2, lines 42-52)
A plurality of removable wheel structures (67); an attachment mechanism (68) for coupling the removable wheel structures (67) to the lower portion (23) of the body (11) of the golf bag; a handle (43) coupled to the upper portion (21) of the body (11). (Figs. 1-3, 6-7; Col. 3, Lines 11-18; Col. 3, Lines 60-61)
A deployable balancing mechanism (75). (Figs. 1, 5-6; Col. 3, lines 62-74)
Wherein the handle (43) and the removable wheel structures (67) are configured to transport the golf bag; and one or more wheel storage ((19) and wherein Vincelette anticipates “A further object is to provide a mobile golf bag having separable lightweight mobilizing parts which, when removed, may be stored in the bag itself without increasing its displacement for purposes of storage”) positioned on the body (11) and configured to store the removable wheel structures (67). (Figs. 1-3; Col. 1; Lines 55-64; Col. 2, Lines 55-59; Col. 4, Lines 8-13)

	Vincelette does not teach a flip down balance wheel configured to flip down from the body of the golf bag, or that the handle utilizes spring action to move the position of a handle relative to the golf bag.
	Regarding the flip down balance wheel, Tran further teaches a flip down balance wheel (2a) configured to flip down from the body (100) of the golf bag (100). (Wherein Tran teaches in Claim 1, lines 31-35, “…the retractable wheel assemblies being oriented such that the center wheel and rear wheel forming a three-point contact with a ground surface while the retractable wheel assemblies bear the weight of the chassis and any contents disposed therein.”) (Figs. 1, 3, 6-7, 10-11; Col. 5, lines 7-10; Col. 5, lines 52-56)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take a golf bag as taught by Vincelette, and substitute the center balancing mechanism for the flip down balance wheel as taught by Tran. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the static balancing mechanism for a center flip down balancing wheel, in order to provide the user with a self-balancing golf bag configuration that can also be maneuvered while all of its weight is distributed through the wheels.
	Regarding the handle, Murphy et al. further teaches a golf transportation system (100) with a handle (110) that utilizes spring action (172) to move the position of the retractable handle (110) relative to the golf bag (100). (Figs. 1-7; [0017], [0091])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the golf bag as taught by Vincelette, and substitute the handle for a retractable handle mechanism using spring action as taught by Murphy et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the handle of Vincelette for a spring-action retractable handle in order to make manipulating the handle easier for the golfer, in order to more conveniently move the golf bag about a golf course.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Tsai et al. (US 8020678 B2), teaches a traveling case with a pivot wheel assembly.
Shechter et al. (US 10568400 B2), teaches luggage with a  pivotable balance wheel.
Sherrell et al. (US D587903 S), teaches a case with a pivot wheel assembly.
Tiramani et al. (US 6802409 B1), teaches wheeled luggage with a support wheel on a pivot.
Massara et al. (US 20100213680 A1), teaches luggage with a  pivoting balance wheel.
Altschul et al. (US 6460866 B1), teaches luggage with a pivoting balance wheel.
Kuo (US 6182981 B1), teaches luggage with a pivotable balance wheel.
Liang (US 5873439 A), teaches a pivotable supporting wheel for a wheeled carrier.
Liang (US 5568848 A), teaches a pivotable leg for luggage.
Wu (US 6279705 B1), teaches a pivotable support leg for luggage.
Mize (US 20090057082 A1), teaches a pivoting balance wheel for luggage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733